GLICKSTEIN, Judge,
concurring in part and dissenting in part.
I concur with the majority on the merits of the action, but disagree on the award of attorneys’ fees by the trial court. As to that, I would reverse and remand with direction to apportion appellant’s responsibility for same in accordance with the interest he received. See § 64.081, Fla.Stat. (1993); Diaz v. Security Union Title Ins. Co., 639 So.2d 1004, 1006 (Fla. 3d DCA), rev. denied, 649 So.2d 232 (Fla.1994) (holding that cotenants of property each possessing a one-half interest in property are each hable for one-half of the attorneys’ fees awarded); Daugharty v. Daugharty, 441 So.2d 1160 (Fla. 1st DCA 1983), rev. denied, 450 So.2d 486 (Fla.1984).